Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 4/26/2021 in which claims 1, 21, and 23 were amended, claim 22 was cancelled, and claim 24 was added.
Claims 1-17, 21, and 23-24 are pending and presented for examination.
Drawings
The drawings were received on 4/26/2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-17, 21, and 23-24 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the prior art of record fails to teach in combination a semiconductor device comprising wherein the second gate structure is parallel to, and physically separated from, the first gate structure, and including all limitations.
The closest prior art, Glass et al (US 2020/0303373), discloses a semiconductor device (Figs. 2f, 3a, and 4b), comprising: a first transistor (fin 422) including a first gate structure (360) and a first source/drain feature (465) adjacent to the first gate structure (Figs. 2f, 3a, and 4b; [0030], [0039], [0043], and [0055]); a second transistor (fin 426 which is right adjacent to 422 with 465) including a second gate structure (360) and a second source/drain feature (467) adjacent to the second gate structure (Fig. 4b; [0055]); and a hybrid poly layer (hybrid poly layer is interpreted to mean a layer structure disposed between, and extending along a direction parallel to, the first gate structure (of which left 465 is a part of) and the second gate structure (of which left most 467 is a part of), wherein the hybrid poly layer is adjacent to and in contact with each of the first source/drain feature and the second source/drain feature (portion 463 of the hybrid poly layer contacts both 465 and 467), and wherein the hybrid poly layer provides isolation between the first transistor and the second transistor (Fig. 4b; [0055]; the three layers in the hybrid poly layer isolate the two source/drain regions from each other). Glass fails to expressly disclose wherein the second gate structure is parallel to, and physically separated from, the first gate structure.
As to claim 11: see paragraph 17 of the Office action mailed 2/16/2021.
As to claim 21: the prior art of record fails to teach in combination a semiconductor device comprising wherein the bi-layer dielectric material includes an upper portion and a lower portion, wherein the upper portion includes a high-K material, and wherein the lower portion includes a low-K material, and including all limitations.
The closest prior art, Eller (US 2009/0294866), discloses a semiconductor device (Fig. 1), comprising: a first active region (defined between leftmost 107 and part of middle 107) including a first source/drain feature (Fig. 1; [0020] and [0031]; 120 is source/drain feature); a second active region (defined between part of middle 107 and rightmost 107) including a second source/drain feature (120), wherein the second active region abuts the first active region along an active edge (Fig. 1; [0020] and [0031]; active edge is defined as a middle of middle 107); and a dielectric material (107) disposed at the active edge and electrically isolating the first source/drain feature from the second source/drain feature (Fig. 1; [0029]); wherein a first surface (left surface) of the dielectric material (107) contacts the first source/drain feature (120) within the first active region, and wherein a second surface (right surface) of the dielectric material (107) contacts the second source/drain feature (120) within the second active region (Fig. 1; [0020], [0029], and [0031]). Eller fails to expressly disclose wherein the bi-layer dielectric material includes an upper portion and a lower portion, wherein the upper portion includes a high-K material, and wherein the lower portion includes a low-K material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813